Citation Nr: 0013891	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  99-01 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for a cardiovascular 
disorder to include: hypertension, cardiomyopathy, systolic 
heart murmurs, abnormal electrocardiogram with left 
ventricular hypertrophy with strain, and septal defect of the 
heart.


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The appellant retired after serving approximately 29 years as 
a member of the reserves and/or National Guard.  The 
appellant had an initial period of active duty for training 
from March to September 1960.  Subsequently, the appellant's 
reserve service was primarily inactive duty training with 
very short periods of annual active duty for training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision, in part, denied 
service connection for the disabilities at issue.  

The Board notes that it has combined the issue of septal 
defect with the issue of service connection for a 
cardiovascular disorder.  In his December 1998 substantive 
appeal, VA Form 9, the appellant indicate that the RO had 
misconstrued his claim as involving a nasal septal defect 
when he had been claiming service connection for a defect in 
the septum of his heart.  The Board has adjusted the issues 
on appeal accordingly.  

Finally, the Board also notes that the appellant has pursued 
this appeal without the assistance of a representative.  
While the appellant is free to proceed in this manner, the 
Board simply reminds him that assistance, and representation, 
is available from any number of accredited veterans' service 
organizations and his state's veterans' department.


REMAND

In December 1998 the appellant submitted his substantive 
appeal, VA Form 9, in which he stated that he had been 
treated a VA medical center (VAMC) Birmingham, Alabama since 
1975.  The RO has not obtained these records.  This must be 
done.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that records 
generated by VA are constructively included within the 
record.  If records of VA treatment are material to the issue 
on appeal and are not included within the claims folder, a 
remand is necessary to acquire such VA records.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

The RO has also not obtained complete copies of the 
appellant's service medical records.  Specifically, records 
from his early period of National Guard service from 
approximately 1960 to 1973 are missing.  The RO should 
attempt to obtain these records.  VA's duty to assist is 
heightened when records are in the control of a government 
agency.  Gobber v. Derwinski, 2 Vet. App. 470 (1992).  

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues on appeal without first 
obtaining all the pertinent evidence that is missing.  The 
claim the case is REMANDED to the RO for the following 
development:

1.  The RO should make another attempt to 
secure the appellant's service medical 
records through official channels.  
Specifically, the RO should request 
copies of the veteran's service medical 
records for his period of National Guard 
service from March 1960 to March 1969,  
The RO should request these records from 
the appropriate records depositories 
including the National Personnel Records 
Center (NPRC); Army Reserve Personnel 
Center (ARPC); and the Alabama National 
Guard.

2.  The RO should obtain the appellant's 
medical treatment records from 1975 to 
present from VAMC Birmingham, Alabama.

3.  The RO should request the appellant 
to execute the proper authorizations 
necessary to obtain his private medical 
treatment records from Huntsville 
Hospital Family Practice Clinic from 1974 
to present.  

4.  Subsequently, the RO should 
adjudicate the issues on appeal.  In this 
regard,  the RO should give full 
consideration to whether the appellant is 
a veteran within the meaning of the law 
for the purposes of his claims for 
service connection.  See, 38 U.S.C.A. 
§ 101 (20, (14) (West 1991).

Once the foregoing has been accomplished, and if the 
appellant remains dissatisfied with the outcome of the 
adjudication of the claim, he should be furnished a 
supplemental statement of the case covering all the pertinent 
evidence, law and regulatory criteria, and he should be 
afforded a reasonable period of time in which to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the appellant and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

Further adjudication of the issues on appeal will be deferred 
until the remand action is completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


